Citation Nr: 0422291	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  97-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back pain, with degenerative disc 
disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
and assigned 20 percent ratings for chronic low back pain, 
with degenerative disc disease, and arthritis of the left 
knee.  The veteran appeals for the assignment of higher 
initial ratings for both disabilities.

In an August 1998 decision, the Board denied the veteran's 
claims.  He appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), and, in December 
1998, the Court granted a Joint Motion for Remand of the 
veteran's representative and the Secretary of Veterans 
Affairs (Secretary).  The Board subsequently remanded this 
case back to the RO in June 1999 and March 2001.  In a 
February 2003 decision, the Board again denied the veteran's 
claims.  He appealed this denial to the Court, and, in 
February 2004, the Court again granted a Joint Motion for 
Remand of the veteran's representative and the Secretary.  
Accordingly, this case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In their Joint Motion for Remand, the veteran's 
representative and the Secretary noted that the Board had 
previously been directed to obtain Social Security 
Administration (SSA) medical records, upon which a favorable 
determination had been based, but the RO's efforts in this 
regard were inadequate because its request for SSA records 
had been sent to the wrong address.  Accordingly, further 
action by the RO in this regard is necessary.

Additionally, the Board observes that the veteran has not 
undergone VA examinations for the purpose of evaluating the 
disorders at issue since January 1997.  These prior 
examinations were conducted too long ago to provide a 
contemporaneous picture of the veteran's low back and left 
knee disabilities.  Moreover, since the most recent VA spine 
examination, the regulations for evaluating spine disorders 
have been substantially revised.  See 68 Fed. Reg. 51454-
51458 (August 27, 2003) (containing the new provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  The symptoms 
and objective criteria contemplated in these revised 
Diagnostic Codes should be fully addressed on examination.  
See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  Also see 
.38 U.S.C.A. § 5107A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Given such considerations, it is the determination of the 
Board that this case must be REMANDED for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The SSA should be contacted and 
requested to provide all medical records 
of the veteran in its possession.  All 
necessary actions to ensure receipt of 
such records should be undertaken.  If 
the search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

3.  The veteran should then be afforded a 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected low back disability 
with degenerative disc disease and 
arthritis of the left knee.  For both 
disorders, the examiner should provide 
range of motion findings and opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of motion 
of the lumbar spine and/or left knee due 
to pain or flare-ups of pain, supported 
by objective findings, or due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of any of 
these latter symptoms.  

For the low back, the examiner should 
also comment on whether, and to what 
degree, secondary neurological symptoms 
are present and if the veteran's disk 
disease of the lumbar spine results in 
any incapacitating episodes (to include 
frequency and duration of such episodes).  
The examiner is advised that an 
incapacitating episode is defined for 
legal purposes as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed 
by a physician.

For the left knee, the examiner should 
also note whether any instability is 
present and, if so, to what degree (i.e., 
slight, moderate or severe).  

Any tests that are deemed necessary 
should be accomplished.  If any question 
is too speculative to answer, the 
examiner should so state.

4.  Then, after ensuring that all 
requested development has been completed, 
the issues of entitlement to higher 
initial evaluations for chronic low back 
pain, with degenerative disc disease, and 
left knee arthritis should be 
readjudicated.  Such readjudication 
should incorporate consideration of 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  If the determination of either 
claim remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, which includes the 
provisions of 38 C.F.R. §§ 3.102, 3159, 
and 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2003),  and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


